                   Case 18-80681                 Doc 66              Filed 07/12/19 Entered 07/12/19 10:00:00                    Desc Main
                                                                       Document     Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                 Jack R Tiller
                          First Name                        Middle Name                Last Name

 Debtor 2                 Shelley L Tiller
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF ILLINOIS

 Case number           18-80681
 (if known)                                                                                                                       Check if this is an
                                                                                                                             
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         AmeriCredit/GM Financial                             Surrender the property.                          No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a             Yes
    Description of 2016 Chevrolet Impala LT 63000                            Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Retain. Reaffirm.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Progressive Leasing, LLC                                                                     No

                                                                                                                           Yes

 Description of leased        This is a lease for a "WORTHINGTON RECLINER PEWTER, BARSTOOL
 Property:                    SCROLL METAL 30IN PU, BARSTOOL SCROLL METAL 30IN PU"

                              Lessee is to pay lessor an inital payment of $49.00 and then 13 monthly


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 18-80681                     Doc 66              Filed 07/12/19 Entered 07/12/19 10:00:00                     Desc Main
                                                                       Document     Page 2 of 2

 Debtor 1      Jack R Tiller
 Debtor 2      Shelley L Tiller                                                                      Case number (if known)   18-80681


                              payments of $69.64 thereafter. The lease date is 11/23/2017. The first
                              payment of $69.64 began on 12/26/2017.


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Jack R Tiller                                                            X /s/ Shelley L Tiller
       Jack R Tiller                                                                   Shelley L Tiller
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        July 08, 2019                                                    Date    July 08, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
